79 F.3d 1164
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Laura A. BROWN and J. Gale Brown, Plaintiffs-Appellants,andACA Systems Inc., Plaintiff,v.FIRST STATE BANK OF HARVARD, SBI Illinois Inc., CastleBancgroup, Inc., Raymond A. Anderson, Larry D. Beaty, JamesV. Bowers, John W. Castle, Joseph L. Crabb, Anthony Demay,Hugh Deneen, Robert E. Fritz, Brenda Gratz, Melvin R.Hinterlong, Kenneth E. Martin, Dennis R. McCauley, James N.McInnes, Jay T. Nolan, Donna Wagner, Calvin E. Wittmus,Ernest A. Basler, Louis P. Brady, Nancy D. Castle, Walter A.Farley, Armand A. Legner, Sandwich State Bank, CastleFinance Company, 1st National Bank of Dekalb, FFC NationalBank, Bank One, Rockford, Peat Marwick & Company, Law Officeof Lawrence Friedman, P.C., Grace A. Killeen, Donald E.Killeen, Mari Sue Killeen Zmuda, Lawrence Friedman, TimothyR. Yueill, and Jerry M. Salzberg, Defendants-Appellees.
No. 96-1196.
United States Court of Appeals, Federal Circuit.
Feb. 16, 1996.

Before MICHEL, Circuit Judge.
ORDER
MICHEL, Circuit Judge.


1
The court considers, sua sponte, whether Laura A. Brown and J. Gale Brown's appeal should be transferred to the United States Court of Appeals for the Seventh Circuit.


2
Upon review of the decision of the United States District Court for the Northern District of Illinois, it appears the Browns' case involves antitrust, RICO, and tort claims against the First State Bank of Harvard et al.   Pursuant to 28 U.S.C. § 1295, this court has no jurisdiction over such a suit.   Further, in their notice of appeal, the Browns request that the Federal Court transfer their case if they have mistakenly directed it to the wrong circuit.


3
Accordingly,

IT IS ORDERED THAT:

4
Appeal no. 96-1196 is transferred to the United States Court of Appeals for the Ninth Circuit pursuant to 28 U.S.C. § 1631.